Exhibit 10.1

[gmoldlogo.jpg]


General Motors Company
Daniel Ammann
Senior Vice President and Chief Financial Officer


December 18, 2012


The United States Department of the Treasury
Office of Financial Stability
Attn: Mr. Timothy G. Massad
Assistant Secretary for Financial Stability
1500 Pennsylvania Avenue
Washington, D.C. 20220




Ladies and Gentlemen:


This letter (the “Letter Agreement”) sets forth our agreement that General
Motors Company (the “Company”) will purchase from the United States Department
of the Treasury (“Treasury”) a portion of Treasury's holdings of the Company's
common stock, par value $0.01 per share (“Common Stock”). Specifically, the
Company will purchase from Treasury 200,000,000 shares of Common Stock (the
“Shares”) at a cash price per share of $27.50 per share for a total
consideration of $5,500,000,000 (the “Sale”). The closing of the Sale shall
occur on December 21, 2012.


In further consideration of the above, the parties have agreed that:


1.
Treasury will publicly announce its intention to fully dispose of all of the
remaining shares of Common Stock it owns after the Sale within 12 to 15 months
from the date of the Sale, subject to market conditions. Treasury and the
Company will concurrently issue press releases announcing the Sale at 8:00AM
Eastern Standard Time on December 19, 2012, in the respective forms attached
hereto as Exhibit 1 and 2.



2.
To facilitate the foregoing, the Company agrees to irrevocably waive,
immediately following the closing of the Sale, the transfer restrictions
contained in Sections 3.3(a) and 3.3(b) of the Stockholders Agreement, dated as
of October 15, 2009 by and among the Company, Treasury, 7176384 Canada Inc. (now
known as Canada GEN Investment Corporation), the UAW Retiree Medical Benefit
Trust, and solely for purposes of Section 6.20 thereto, General Motors LLC (the
“Stockholders Agreement”), only as such transfer restrictions would apply with
respect to Treasury's sale of shares of Common Stock in sales under Rule 144 or
in “at-the-market” offerings.



3.
After the Sale, Treasury agrees to notify the Company in writing of the total
number of shares of Common Stock held by Treasury as requested by the Company,
in writing, for purposes of making mandatory disclosures required by law (e.g.
such as in the Company's proxy statement). Such notice will be provided to the
Company within 2 business days after each Company request.



4.
Treasury irrevocably waives, as of the date of this Letter Agreement, all
information rights it may have from the Company under Section 5.4(a) of the
Stockholders Agreement.



5.
Treasury irrevocably waives, as of the date of this Letter Agreement, Sections
5.2, 5.17, 5.20, 5.21, 5.25 and 5.27 of the Second Amended and Restated Secured
Credit Agreement among the Company, as Borrower, the Guarantors named therein,
and Treasury, as Lender, dated August 12, 2009, as amended.




300 Renaissance Center MC 482-C39-B45 Detroit, Michigan 48265-3000

--------------------------------------------------------------------------------

Exhibit 10.1
December 18, 2012
Page 2

6.
At the closing of the Sale, (i) Treasury shall deliver the Shares to the
Company, and (ii) the Company shall deliver to Treasury $5,500,000,000, by wire
transfer of immediately available funds to an account designated by Treasury at
least one business day prior to the closing of the Sale.



7.
Sections 6.7, 6.8, 6.14 and 6.16 of the Stockholders Agreement shall be
incorporated by reference into this Letter Agreement; provided, that all
references to “Agreement” shall be amended to refer instead to this “Letter
Agreement” and all references to “parties” shall refer to the parties to this
Letter Agreement.



8.
All notices required under this Letter Agreement shall be sent to:



Mr. Daniel Ammann
Senior Vice President and Chief Financial Officer
300 Renaissance Center
MC 482-C24-D24
Detroit, MI 48265
daniel.ammann@gm.com
Phone: 313-667-4601
Facsimile: 313-667-4605


With a copy to:


Mr. Robert C. Shrosbree
Executive Director Legal, Corporate and Securities
300 Renaissance Center
MC 482-C23-D24
Detroit, MI 48265
robert.shrosbree@gm.com
Phone : 313-665-8452
Facsimile : 313-665-4979



300 Renaissance Center MC 482-C39-B45 Detroit, Michigan 48265-3000

--------------------------------------------------------------------------------

Exhibit 10.1
December 18, 2012
Page 3













Please acknowledge your acceptance of the terms of this Letter Agreement by
executing this Letter Agreement in the space provided below and returning a copy
of the executed Letter Agreement to Mr. Ammann and Mr. Shrosbree, at which time
this Letter Agreement shall serve as a binding agreement between the parties
hereto.
















Very truly yours,


GENERAL MOTORS COMPANY




By: /s/ Daniel Ammann___________________________
Daniel Ammann
Senior Vice President and Chief Financial Officer




ACKNOWLEDGED AND AGREED BY:


UNITED STATES DEPARTMENT OF THE TREASURY






Date: December 18, 2012    By: /s/ Timothy Massad     
Name: Timothy G. Massad
Title: Assistant Secretary for Financial Stability



300 Renaissance Center MC 482-C39-B45 Detroit, Michigan 48265-3000

--------------------------------------------------------------------------------

Exhibit 10.1



[ustlogo.jpg]
Exhibit 1
U.S. Treasury Department
Office of Public Affairs
EMBARGOED FOR 8:00 AM EST:  December 18, 2012
CONTACT: Treasury Public Affairs (202) 622-2960


TREASURY ANNOUNCES INTENT TO FULLY EXIT GM INVESTMENT WITHIN THE NEXT 12-15
MONTHS


WASHINGTON - Today, as part of its continuing efforts to wind down its
investments in the Troubled Asset Relief Program (TARP), the U.S. Department of
the Treasury announced its intent to fully exit its investment in General Motors
(GM) within the next 12-15 months, subject to market conditions.


Treasury currently holds 500.1 million shares of GM common stock. Treasury
intends to exit that investment through the following means:


•
GM will purchase 200 million shares of GM common stock from Treasury at $27.50
per share. This transaction is expected to close by the end of the year.



•
Treasury intends to sell its other remaining 300.1 million shares through
various means in an orderly fashion within the next 12-15 months, subject to
market conditions. Treasury intends to begin its disposition of those 300.1
million common shares as soon as January 2013 pursuant to a pre-arranged written
trading plan. The manner, amount, and timing of the sales under the plan are
dependent upon a number of factors.



Earlier this week, Treasury announced that it expected to make significant
additional progress winding down TARP's bank programs in 2013. Last week,
Treasury sold its final shares of AIG common stock. Overall, to date, through
repayments and other income, Treasury has recovered more than 90 percent ($381
billion) of the $418 billion in funds disbursed for TARP.


“The auto industry rescue helped save more than a million jobs during a severe
economic crisis, but TARP was always meant to be a temporary, emergency program.
The government should not be in the business



--------------------------------------------------------------------------------

Exhibit 10.1

of owning stakes in private companies for an indefinite period of time,” said
Assistant Secretary for Financial Stability Timothy G. Massad. “Moving to exit
our investment in GM within the next 12 to 15 months is consistent with our dual
goals of winding down TARP as soon as practicable and protecting taxpayer
interests.”


In 2008 and 2009, Treasury invested a total of $49.5 billion to help stabilize
and restructure GM - as part of a broader rescue of the American automotive
industry during a severe economic crisis. Including GM's purchase of common
stock from Treasury announced today, Treasury has recovered more than $28.7
billion of its investment in GM to date through repayments, sales of stock,
dividends, interest, and other income.


According to independent estimates, the rescue of the American auto industry
helped save more than 1 million jobs. Moreover, since June 2009, the auto
industry has added a quarter of a million new jobs. For details on Treasury's
lifetime cost estimates for TARP programs, please visit Treasury's Monthly
105(a) Report to Congress on TARP at this link.


This press release shall not constitute an offer to sell or the solicitation of
an offer to buy any shares of GM common stock, nor shall there be any offer,
solicitation or sale of shares of GM common stock in the United States, any
state thereof or any other jurisdiction in which such offer, solicitation, or
sale would be unlawful absent registration or qualification under applicable
securities laws or an applicable exemption from such registration or
qualification requirements.


###







--------------------------------------------------------------------------------

Exhibit 10.1

[gmnewslogo.jpg]
Exhibit 2
For Immediate Release: Wednesday, Dec. 19, 2012


GM to Buy Back Stock from U.S. Treasury Department


U.S. intends to fully exit GM investment within 12-15 months


DETROIT - General Motors today said it will purchase 200 million shares of GM
common stock held by the U.S. Department of the Treasury for $5.5 billion, or
$27.50 per share. The share buyback is part of the Treasury's plan, also
announced today, to fully exit its entire holdings of GM stock within 12 to 15
months, subject to market conditions.


Treasury has announced its intention to sell its remaining shares of common
stock into the market through various means and in an orderly fashion. Treasury
intends to begin its disposition of its remaining shares as soon as January
2013, consistent with a pre-arranged written trading plan. In addition, Treasury
has agreed to relinquish certain governance rights that were included in the
U.S. Treasury Secured Credit Agreement with GM.


“This announcement is an important step in bringing closure to the successful
auto industry rescue, it further removes the perception of government ownership
of GM among customers, and it demonstrates confidence in GM's progress and our
future,” said Dan Akerson, Chairman and CEO of GM.


Dan Ammann, senior vice-president and CFO added, “A fortress balance sheet has
been a pillar of GM's financial strategy and has enabled us to undertake today's
actions. GM's balance sheet will remain very strong, with estimated liquidity of
approximately $38 billion at the end of 2012, following the closing of the share
buyback.”


The repurchase price of $27.50 per share represents a 7.9 percent premium over
the closing price on December 18, 2012. The share buyback is expected to close
by the end of the year. This transaction will be accretive to earnings per
share, as GM's total shares outstanding on a fully diluted basis will be reduced
by approximately 11 percent. In association with this share buyback, GM expects
to take a charge of approximately $400 million in the fourth quarter, which will
be treated as a special item.


After the repurchase, Treasury will continue to own approximately 300 million
shares of GM common stock, or approximately 19 percent of the outstanding shares
on a fully diluted basis. Government ownership of GM stock was the result of the
auto industry rescue that began under President George W. Bush in 2008 and which
was expanded by President Barack Obama in 2009.


The industry in general, and GM in particular, have rebounded sharply since the
rescue. Since the rescue, GM has announced investments of more than $7.3 billion
in the U.S. and created or retained more than 20,000 jobs.


“We come to work every day grateful that taxpayers from the US and Canada
stepped forward to rescue our industry, and determined to show this
extraordinary help was worth it,” Akerson said.




General Motors Co. (NYSE:GM, TSX: GMM) and its partners produce vehicles in 30
countries, and the company has leadership positions in the world's largest and
fastest-growing automotive markets. GM's brands include



--------------------------------------------------------------------------------

Exhibit 10.1

Chevrolet and Cadillac, as well as Baojun, Buick, GMC, Holden, Jiefang, Opel,
Vauxhall and Wuling. More information on the company and its subsidiaries,
including OnStar, a global leader in vehicle safety, security and information
services, can be found at http://www.gm.com.


###




Forward-Looking Statements
In this press release and in related comments by our management, our use of the
words “expect,” “anticipate,” “possible,” “potential,” “target,” “believe,”
“commit,” “intend,” “continue,” “may,” “would,” “could,” “should,” “project,”
“projected,” “positioned” or similar expressions is intended to identify
forward-looking statements that represent our current judgment about possible
future events. We believe these judgments are reasonable, but these statements
are not guarantees of any events or financial results, and our actual results
may differ materially due to a variety of important factors. Among other items,
such factors might include: our ability to realize production efficiencies and
to achieve reductions in costs as a result of our restructuring initiatives and
labor modifications; our ability to maintain quality control over our vehicles
and avoid material vehicle recalls; our ability to maintain adequate liquidity
and financing sources and an appropriate level of debt, including as required to
fund our planned significant investment in new technology; the ability of our
suppliers to timely deliver parts, components and systems; our ability to
realize successful vehicle applications of new technology; the effects on the
U.S. economy of the “fiscal cliff” and any associated tax increases or spending
cuts; the conditions in the capital markets that impact the UST's ability to
sell its shares of GM common stock; and our ability to continue to attract new
customers, particularly for our new products. GM's most recent annual report on
Form 10-K and quarterly reports on Form 10-Q provides information about these
and other factors, which we may revise or supplement in future reports to the
SEC.




CONTACTS:
Greg Martin
GM Communications
313-665-4266
Greg.a.martin@gm.com




Dave Roman
GM Communications
313-498-1735
Dave.roman@gm.com





